Citation Nr: 1417706	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a claimed right knee disorder. 

2. Entitlement to service connection for a claimed right calf condition.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1968. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2012 rating decisions by the RO. 

In May 2013, the Veteran testified from the RO by way of a videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of that hearing has been added to the record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While the Veteran was afforded a VA examination to determine the nature and etiology of his claimed conditions, the examination report is internally inconsistent and the examiner's opinion is not supported by an adequate rationale.  

Specifically, while clinical testing conducted during the December 2012 VA examination revealed that the Veteran had a limited range of motion, pain on movement, and grinding during repetitive motions, the examiner indicated that a right knee or right lower leg disability did not exist.  

As the examiner did not otherwise account for the limitation of function identified during the examination, the report does not provide reliable medical findings.  

Further, the examiner indicated that there was "no etiological relationship" between the Veteran's in-service parachute injury and the "care [he] sought for the bilateral knee pain after leaving service," but he did not provide a rationale to explain this statement. 

The record also includes a February 2013 private treatment record that diagnoses the Veteran with a "small infrapatellar spur."  The treatment record notes that "it [was] possible that this [disability] started from a fall in the past[,] especially since he ha[d] a history of documented injury to this knee and ha[d] no left knee pain."  

Upon review, however, the Board notes that this opinion is based on an inaccurate factual premise.  In particular, the private physician's observation that the Veteran had "no left knee pain" was contradicted by the private treatment records which document his complaints of left knee pain and his prior claim of service connection for a left knee disability.   

For these reasons, the Board finds that a new VA examination is warranted to fully address the nature and likely etiology of the claimed right and calf disorders. 

In addition, any additional treatment records should be obtained for review.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to contact the Veteran in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO in support of his claim.

2. The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right knee disorder.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed infrapatellar spur or other identified left knee disability had its clinical onset during service or otherwise is related to an injury or other event of the Veteran's period of active service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right calf condition.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed arthralgia or any other identified right calf disability had its clinical onset during service or otherwise is related to any injury or other event of the Veteran's period of active service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

